Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-19-00599-CV

                                            Jason WHITE,
                                               Appellant

                                                   v.

                                           Elizabeth HOLT,
                                               Appellee

                     From the 451st Judicial District Court, Kendall County, Texas
                                       Trial Court No. 19-286
                             Honorable Kirsten Cohoon, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: January 22, 2020

DISMISSED FOR WANT OF PROSECUTION

           Appellant filed a restricted appeal from the trial court’s judgment signed on June 4, 2019.

Appellant’s brief was due December 9, 2019. Neither the brief nor a motion for extension of time

was filed. On December 17, 2019, we ordered appellant to file his appellant’s brief and a written

response reasonably explaining his failure to timely file the brief by January 2, 2020. We advised

appellant that if he failed to file a brief and the written response by the date ordered, we would

dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a). Appellant has not filed a

brief or the written response as ordered by this court. We therefore dismiss this appeal for want of
                                                                                   04-19-00599-CV


prosecution. See id. We further order that appellee recover her costs of this appeal, if any, from

appellant. See id. R. 43.4

                                                 PER CURIAM




                                               -2-